Citation Nr: 0118263	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for disability manifested 
by joint pains, to include as a result of undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and B.N.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1981 to April 
1982, and was recalled to active duty for the period January 
16, 1991, to March 27, 1991.  He also had both prior and 
subsequent reserve duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Detroit, Michigan.  

In connection with his appeal the veteran has testified 
before the undersigned via video conference; a transcript of 
that hearing is associated with the claims file.  The veteran 
accepted such hearing in lieu of an in-person Travel Board 
hearing.  See 38 C.F.R. § 20.700(e) (2000).

The veteran perfected appeals to the RO's October 1995 denial 
of service connection for heart disease and hypertension.  
However, during the pendency of the appeal, the RO granted 
service connection for hypertension, and also granted service 
connection for arteriosclerotic heart disease with status 
post rotational arthrectomy (one vessel) and angioplasty (one 
vessel).  Such represented full grants of the benefits sought 
on appeal.  , i.e. service connection.  As the veteran did 
not express disagreement with the "down-stream" issue of 
the effective date or the disability evaluation assigned to 
hypertension, that matter is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 
(2000).  The appeal initiated relevant to the evaluation of 
the veteran's atherosclerotic heart disease is discussed in 
the remand portion of this decision.

In connection with its September 1998 remand, the Board 
referred the matters of entitlement to service connection for 
headaches, chronic fatigue, premature graying of the hair and 
a skin disability to the RO for appropriate consideration.  
It does not appear that any action has been taken with 
respect to such matters.  Therefore, they are again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater of 
operations.

2.  Complaints of joint aches and pains have been attributed 
to a diagnosis of rheumatoid arthritis.

3.  Competent medical evidence etiologically relates 
rheumatoid arthritis to the veteran's active service period.


CONCLUSION OF LAW

Rheumatoid arthritis was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1).

Implementing regulations include:

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of 
chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical 
indicators that are capable of independent 
verification.  (3) For purposes of this section, 
disabilities that have existed for six months or 
more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-
month period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest....

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychologic signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or 
lower) (9) sleep disturbances (10) gastrointestinal 
signs or symptoms (11) cardiovascular signs or 
symptoms (12) abnormal weight loss (13) menstrual 
disorders.  (c) Compensation shall not be paid under 
this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between 
the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs....

38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107(a)).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran served in the Persian Gulf theater of operations 
from January 26, 1991, to March 23, 1991.

A service medical entry dated January 30, 1991, includes note 
of a sore, swollen right arm and elbow, with pain and redness 
of two days' duration following a typhoid inoculation.  The 
veteran reportedly felt feverish.  The impression was 
cellulitis of the posterior arm, treated with antibiotics.  
Service medical records show that it resolved by February.  
No chronic musculoskeletal disability was noted at discharge 
from active duty in 1991.  Service entries for the veteran's 
subsequent reserve period are absent note of musculoskeletal 
abnormalities.  No chronic musculoskeletal disability was 
noted at the time of reserve examination in January 1996.

VA records dated in May 1994 indicate the veteran was 
referred to rheumatology with multiple joint complaints.  
Initial testing was negative.  The veteran reported pains in 
his shoulder of one and one-half years' duration, and also 
complained of pain in his finger/hand joints.  Rheumatoid and 
antinuclear antibody (ANA) factors were positive in June 
1994.  X-rays in July 1994 were negative.  An entry dated in 
February 1995 from rheumatology includes a diagnosis of 
active rheumatoid arthritis.

The veteran presented for a VA examination in July 1995.  He 
reported joint pain of two and one-half years' duration, 
primarily in the hands and feet.  The veteran related having 
been told this was a result of hyperactivity of his immune 
system.  The examiner noted the results of testing to include 
positive rheumatoid factor.  The impressions included erosive 
arthritis of uncertain type, possibly gout; acute or recent 
Epstein Barr virus infection; positive ANA of uncertain 
significance; and, left olecranon bursitis.

In statements submitted in connection with his claim, the 
veteran reported a continuity of joint symptomatology since 
returning from the Persian Gulf.

Dr. Milner, then the Associate Chief of Staff for Ambulatory 
Care and Director of Persian Gulf Program with VA, prepared a 
statement in May 1996.  Dr. Milner was responding to VA's 
formal request for a scientific opinion relevant to the 
veteran's complaints of joint and muscle aches, as well as 
other complaints, since the Persian Gulf service.  Dr. Milner 
observed that the veteran had early rheumatoid arthritis with 
some overlap manifestations and noted that non-specific, very 
high elevation of serum antibodies directed against Epstein 
Barr Virus were believed by some immunopathologists capable 
of inducing autoimmune diseases such as rheumatoid arthritis 
in susceptible individuals.  Dr. Milner stated that since the 
exact causes of some of the "Gulf war illnesses will remain 
unknown for many years, we should grant [the veteran] the 
benefit of doubt, so his long term care needs can be provided 
by the VA..."

The veteran presented for a VA examination in August 1996.  
The examiner included note of the veteran's in-service 
sterile inflammatory reaction after an injection, without 
problems with joint pains, arthralgias or generalized 
abnormal sensations.  The veteran reported that in December 
1992 or January 1993 he first began to note right shoulder 
complaints and problems after unloading civilian cargo 
handling ship.  The veteran reported bursitis or an 
inflammatory response, with a continued inflammatory response 
in the shoulder region on the right.  The veteran reported 
post-service treatment with Dr. Inwald for bursitis, and that 
in February or March 1993 he began to develop stiffness of 
the wrist, fingers, ankles, feet and toes that got 
progressively worse.  The examiner continued to note the 
veteran's history of diagnoses of rheumatoid arthritis or 
possibly gout.  The veteran indicated his symptoms were 
confined to both hands, both wrists, both shoulders, both 
ankles and both feet.  The examiner noted that on examination 
the veteran had a ruddy skin consistent with a lupus 
erythematosus, collagen vascular disease.  The examiner also 
noted a very shuffling painful appearing gait with the feet 
externally rotated consistent with a rheumatoid arthritis.  
There was protective motion of the shoulders.  The examiner 
noted clinical evaluation results with respect to each joint 
and noted X-rays were normal in the joints, with the 
exception of minor changes in the fingers consistent with 
possible early rheumatoid arthritis.  The examiner concluded 
that by history the veteran did not develop an inflammatory 
response in the service and did not have an infusing 
inflammatory disease.  Rather, he had an inflammatory 
arthritic condition that was either acute rheumatoid 
arthritis or gout.

In January 1997, the veteran testified at a personal hearing.  
He reported exposure to burning oil while serving in the 
Persian Gulf and testified that after his return he 
experienced joint problems, continuing to date.  His spouse 
submitted a statement relevant to the change in the veteran's 
health since his Persian Gulf service.

In a letter dated in April 1998, Dr. Milner reported 
knowledge of the veteran's condition since April 1994, and 
noted multi-symptom complaints, to include fatigue and non-
specific painful extremities, "which were not necessarily 
attributable to rheumatoid arthritis."  Dr. Milner cited 
extremely elevated Epstein Barr virus titers as indicative of 
non-specific polyclonal activation of the immune system by an 
unknown primary etiology.  Dr. Milner related an opinion from 
Dr. Granda, the Chief of Rheumatology at the Detroit VA and 
Associate Professor of Medicine at Wayne State University.  
The opinion includes note of the veteran's complaints of, 
among other things, non-specific musculoskeletal pain where 
physical examination was negative and where the clinical 
picture did not initially fit any specific rheumatologic 
diagnosis.  Dr. Milner's statement includes note that the 
veteran's joint pain was first noted following an 
immunization for Typhoid in January 1991 and that such 
immunizations typically caused local muscle soreness and 
fever, conditions that were not evidenced in the veteran's 
case.  Dr. Milner used such as support for the conclusion 
that it was suggestive of other unknown manifestations that 
may have begun during service.  Dr. Milner concluded the 
veteran met the definition of undiagnosed illness with 
ongoing non-specific symptoms of headaches, fatigue and 
muscle aches that were not indicative of typical rheumatoid 
arthritis.  Dr. Milner concluded by that the veteran's 
condition was most likely caused by his service in the Gulf.

In March 1999, the veteran presented for a VA examination by 
a panel consisting of a rheumatologist and an orthopedist.  
He provided a history of severe joint pains since his return 
from Desert Storm.  He reported exposure to oil slicks, mine 
fields and an ammunition dump that blew up in his vicinity.  
He complained of pain and weakness in multiple joints.  He 
denied swelling, heat, or redness in any of the involved 
joints.  Diagnostic testing was accomplished.  The veteran 
had a uric acid level of 3.9.  Rheumatoid factor was 
positive, as was ANA.  Radiologic examination revealed, 
"very minimal secondary degenerative joint disease of the 
first metacarpal bone on the right which could be traumatic 
or erosive.  Radiologic examination of the feet revealed 
changes interpreted as gouty arthritis..."  The examiners 
opined that the most likely diagnosis for the veteran was 
rheumatoid arthritis.  The examiners cited review of the 
claims file in detail.  They noted that changes seen on X-
rays, while attributed to gout, were unlikely to be on that 
basis where the veteran's uric acid level was 3.9.  They 
stated that changes seen could just as likely be due to 
rheumatoid arthritis.  The examiners indicated that the 
possibility of active lupus erythematosus was extremely 
unlikely and that erosive changes such as those seen on X-ray 
rarely or never occur with systemic lupus erythematosus.  The 
examiners concluded that the veteran did not have an 
undiagnosed illness that could be attributed to the Gulf War.

Of record is a letter sent to the veteran by VA and advising 
him that on March 10, 1991, while he was in the Persian Gulf, 
nerve agents were released into the air in the area his unit 
was located.  VA advised the veteran that the levels were 
low, no immediate symptoms would have been shown and that 
long-term health problems were unlikely.

In January 2000, the veteran and his Dr. Milner testified at 
a personal hearing.  A transcript of that hearing is of 
record.  During the hearing Dr. Milner related the veteran's 
symptoms of joint pain to Gulf War service.  Also of record 
is a copy of the January 2000 hearing transcript annotated by 
the veteran and highlighting portions of Dr. Milner's 
testimony.

S. Inwald, D.O., F.A.C.F.P. prepared a statement, received by 
the RO in March 2000.  Dr. Inwald noted care of the veteran 
since 1989 and that prior to service in the Persian Gulf the 
veteran had no significant medical conditions.  Dr. Inwald 
related that shortly after the war the veteran presented with 
complaints, to include progressive joint pain primarily in 
the hands, shoulders and feet, and, constant fatigue, muscle 
aches and pains.  Dr. Inwald related that testing was 
accomplished in the spring of 1992 and that the veteran's 
joint pains did not fit the clinical diagnostic criteria for 
rheumatoid arthritis.  Dr. Inwald stated he had ruled out 
standard diagnoses of rheumatoid arthritis, bursitis, gout, 
and lupus.  In the statement Dr. Inwald then noted review of 
VA treatment records from 1993 to 1999 and stated that the 
diagnosis of rheumatoid arthritis was inconclusive.  Dr. 
Inwald specifically noted that X-ray reports were not in 
agreement with the traditional model for rheumatoid arthritis 
and that many of the veteran's evidenced signs and symptoms 
were suggestive of gout, bursitis and even lupus.  Dr. Inwald 
further stated that since the veteran's symptoms had 
developed at an alarming rate since the war, such were 
directly related to exposure therein.  Dr. Inwald also stated 
that the veteran's non-response to traditional treatment was 
suggestive of complex manifestations that defied current 
diagnosis.

Analysis

The veteran clearly served in the Persian Gulf and likely had 
exposure to certain nerve agents, as shown by a letter 
prepared by VA and sent to the veteran.  He has presented a 
history of continued joint pains, beginning shortly after his 
Persian Gulf service and continuing to date.

Here the Board notes that the record contains contrary 
opinions relevant to the correct diagnostic entity to which 
the veteran's joint pains are attributable, and, in fact, 
whether such pains can in fact be attributed to any known 
diagnosis.  The preponderance of that evidence relates the 
veteran's symptoms of joint pain to a diagnosis of rheumatoid 
arthritis.  The veteran's own physicians do not entirely 
refute the diagnosis; rather, those physicians appear to 
emphasize that the veteran's disease process is atypical and 
should thus be considered as undiagnosed and be afforded 
presumptive service connection.

Regardless of what diagnostic term is attached to the 
veteran's joint pains, the Board finds the competent medical 
evidence supports a grant of service connection based on an 
etiologic relationship between current disability manifested 
by joint pains.  In that regard the Board notes that VA 
examination reports dissociate a post-typhoid reaction as an 
early manifestation of rheumatoid arthritis and opine that 
the veteran does not have an undiagnosed illness attributable 
to his Persian Gulf service.  The VA examination reports do 
not, however, clearly dissociate diagnosed rheumatoid 
arthritis from the veteran's period of active service.  
Opinions from Drs. Granda, Milner and Inwald stress that the 
veteran's joint disease is indicative of a compromised immune 
system and relate current disability resulting therefrom to 
his active duty in the Persian Gulf.  Those physicians note 
the veteran's exposure to certain agents during that period 
of service and note the absence of other explanation or 
documented causative factors to which his joint disability 
may be attributed.  Based on the above, the Board concludes 
that service connection for manifestations of joint pains, 
diagnosed as rheumatoid arthritis, is warranted.

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the claim, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Since the benefit sought on appeal is granted in 
this decision, the Board finds that there is no prejudice to 
the veteran as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.


ORDER

Service connection for rheumatoid arthritis is granted.


REMAND

In a decision dated in July 2000, the RO granted service 
connection for arteriosclerotic heart disease with status 
post rotational arthrectomy (one vessel) and angioplasty (one 
vessel).  The RO assigned evaluations as follows:  60 percent 
from February 13, 1995, to June 1, 1995; 100 percent from 
June 2, 1995, to July 31, 1995; 30 percent effective August 
1, 1995, to August 26, 1996; zero percent from August 27, 
1996, to January 11, 1998; and, 10 percent from January 12, 
1998.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
at 126-28.  See also Meeks v West, 12 Vet. App. 352 (1999).

In a statement received shortly after notification of the 
July 2000 decision, the veteran expressed disagreement with 
the zero and 10 percent ratings assigned to his 
arteriosclerotic heart disease.  He did not clearly express 
disagreement with the other rating stages.  The RO has not 
yet issued a statement of the case in response to the 
veteran's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
See VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Accordingly, the case must be returned to the RO for the 
following:

The RO should obtain clarification as to 
the veteran's intent to appeal relevant 
to the ratings assigned to service-
connected atherosclerotic heart disease 
and must, in any case, issue a statement 
of the case, containing all applicable 
laws and regulations, on the issue of the 
propriety of zero and 10 percent ratings 
assigned during respective periods to 
service-connected arteriosclerotic heart 
disease.  The veteran should be informed 
of the requirements to perfect his 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

